Motion to vacate order of disbarment denied. Motion to reopen hearing for the taking of further proof granted, and matter remitted to Hon. Harrington Putnam, official referee, to take further proof in connection with the charges and to report. While we have heretofore denied a similar motion, upon further consideration, and particularly in view of respondent’s claim that there had not been an opportunity to examine and present the testimony given before Mr. Justice Faber, and that he had not obtained the benefit of the testimony before the referee of all the doctors who had been examined before Mr. Justice Faber, we now conclude that a rehearing is advisable. The testimony taken before Mr. Justice Faber, in so far as it may be applicable, will be delivered to the official referee, who is authorized to permit the parties to examine same at such times as he may deem proper. Present — Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ.